Citation Nr: 0708508	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease, status post arthroscopy with history of gout, left 
knee.

3.  Entitlement to service connection for degenerative joint 
disease with history of gout, right knee.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for squamous cell 
carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, with the Boston, Massachusetts RO ultimately 
addressing the veteran's claims.   

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran's service medical records are silent for any 
mention of left or right knee problems, and the separation 
examination was clinically normal and without symptomatic 
complaints; and degenerative joint disease had not manifested 
within a year of service..  

2.  The veteran's service medical records are silent for any 
treatment or complaint regarding hypertension during active 
duty; the separation examination was clinically normal and 
without symptomatic complaints; and current hypertension had 
not manifested within a year of service.  

3.  The competent and probative medical evidence of record 
has sufficiently related squamous cell carcinoma to service.  



CONCLUSIONS OF LAW

1.  Degenerative joint disease, status post arthroscopy with 
history of gout, left knee, was not incurred in service, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Degenerative joint disease with history of gout, right 
knee, was not incurred in service, nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Hypertension was not incurred in service, nor may it be 
so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

4.  Service connection for squamous cell carcinoma is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
June 2003 letter.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, the June 2003 letter 
provided the legal standards for service connection.  Though 
the veteran has not received a letter that provides specific 
notification of a disability rating and effective date as 
defined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), any issue related thereto is rendered moot give the 
Board's denial of service connection for the claims below.  

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
June 2003 letter when it asked the veteran to submit any 
additional information in support of his claim.  
Additionally, the sufficient VCAA notification letter was 
properly issued prior to the rating decision on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains the veteran's service medical records, and VA 
treatment records from 1993 to 2005.    Regarding the claims 
of service connection that are denied below, additional 
evidentiary development in terms of a VA examination is not 
necessary because the evidence does not establish that the 
veteran suffered an event, disease, or injury in service, or 
that a claimed disability may be associated with any 
established event, injury, or disease in service.  

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Because the veteran has received adequate notice 
under the VCAA no prejudice results in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Merits

	Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Also, certain chronic 
diseases, including degenerative joint disease, cancer, and 
hypertension, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Bilateral knees and hypertension

A preponderance of the evidence is against these claims.  

The veteran's service medical records contain a September 
1966 Report of Medical Examination that rendered a normal 
evaluation concerning the veteran's lower extremities and 
vascular system.  On an entrance Report of Medical History, 
the veteran indicated that he had had high blood pressure; 
the attending physician noted a history of high blood 
pressure, with no current treatment.  The service medical 
records do not contain any clinical notes reflecting 
treatment for or complaints regarding hypertension or 
bilateral knee problems.  An October 1968 Report of Medical 
Examination for the purpose of separation showed clinically 
normal vascular system, heart, and lower extremities; blood 
pressure was recorded as 128/72.  On a separation Report of 
Medical History, the veteran indicated that he had not 
experienced arthritis, bone or joint problems, locked or 
trick knee, or high blood pressure.  In fact, the veteran had 
no physical complaints upon separation.  

Post-service, the veteran initially filed a claim for 
nonservice-connected 
pension in 1994, and thereafter filed several more in 1996 
and 1998; the pending claims of service connection were filed 
in September 2002.

In terms of post-service medical evidence, a November 1993 VA 
clinical record noted the veteran's report of hypertension 
for five years, degenerative arthritis of both knees for four 
years, and three episodes of gout from 1985 to 1988.  An 
April 1994 VA discharge diagnosis concerning degenerative 
joint disease of the left knee noted the veteran's report of 
a long history of left knee pain, and that he had first 
noticed gout three years earlier.  

Also in April 1994, the veteran underwent a VA general 
medical examination.  There, he reported that he noticed 
arthralgia in both knees in 1986, and in November 1993 he 
started having significant arthralgia in both knees.  A 
January 1994 MRI found right knee Baker's cyst with tear of 
the anterior horn of lateral meniscus and left knee Baker's 
cyst with tear of the anterior horn of the lateral meniscus 
and posterior horn of the medial meniscus.  

On his March 1996 application for pension, the veteran stated 
that his knees had started bothering him in 1986 and had 
become unbearable in 1990.  He related that his gout was from 
1988, and he discovered hypertension in 1988 when treated for 
gout.  

An April 2002 VA treatment note contained an assessment of 
most likely essential hypertension with onset in 40s, and 
strong family history.  

The veteran's service medical records are highly probative as 
to the matter of in-service incurrence of disease or injury 
as they reflect a contemporaneous recordation of any 
complaint, treatment, or diagnosis thereof (or lack thereof 
as in this case).  As noted above, these records are 
completely silent for any mention of lower extremity problems 
or finding relating to a complaint or treatment of 
hypertension.  Particularly, the veteran's separation 
examination was completely negative for any clinical 
abnormality or complaint related to his knees or 
hypertension.  

Thus, because chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Post-service, 
the veteran filed the pending claims of service connection 
2002, many years after service, and the medical evidence does 
not demonstrate any continuity of symptomatology.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim).  

Additionally, the veteran has represented in a variety of 
clinical contexts that the problems with his knees and 
hypertension were noticed by him and discovered many years 
after military service.  Such statements (along with negative 
service medical records) also weighs against the claims.  
Additionally, the evidence does not show that hypertension or 
degenerative joint disease manifested within a year of 
separation from active duty, and thus presumptive service 
connection is not appropriate.  

Further, there is no competent evidence of record creating a 
nexus between the veteran's current disorder and service.  
While the veteran is competent to report his symptoms during 
and after service, he is not competent as a layman to assert 
an etiological medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Because a preponderance of the evidence is against claims of 
service connection, the benefit of the doubt doctrine is not 
for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).    

	Squamous cell carcinoma

In this case, the veteran's representative originally stated 
in a September 2002 letter, that the veteran sought service 
connection for squamous cell carcinoma due to Agent Orange 
exposure.  It is noted, however, that 38 C.F.R. § 3.309(e) 
does not list squamous cell carcinoma as included in the list 
of diseases covered by the term "soft-tissue sarcoma," and 
as such, it would not be subject to presumptive service 
connection.   

Alternatively, the record contains a July 2003 VA examination 
report wherein an examiner opined that though squamous cell 
carcinoma was not related to Agent Orange exposure, it was 
most certainly related to sun exposure, which the veteran had 
incurred in large amounts while in Vietnam, Alabama, 
Kentucky, and Oklahoma in service.  The examiner noted that 
the veteran had had a squamous cell carcinoma on the left ear 
excised in November 2001, and a physical examination revealed 
an approximately 8 mm hypopigmented macular scar on the rim 
of the left pinna.

Given the preceding positive evidence, service connection is 
warranted for residuals of squamous cell carcinoma.  



ORDER

Service connection for degenerative joint disease, status 
post arthroscopy with history of gout, left knee is denied.

Service connection for degenerative joint disease with 
history of gout, right knee, is denied.  

Service connection for hypertension is denied.  

Service connection for residuals of squamous cell carcinoma 
is granted.


REMAND

In light of the VCAA, further evidentiary development is 
necessary concerning a claim of service connection for PTSD.  

The veteran's service personnel records indicate that he 
served in oversea command of USAPRAC-Vietnam from March 1967 
to March 1968 in the 188th OrdCo (Ammo).  His MOS was listed 
as ammo records clerk.  The veteran's DD-214 indicates awards 
of "NDSM; VSM; RVNCM w/Dev-60; OS Bar (1) (RVN); Marksman 
(Rifle)."  

A November 1993 VA treatment note indicated that the veteran 
had admitted to occasional nightmares and flashbacks after 
service in Vietnam.  

A September 1999 VA treatment note contained an Axis I 
diagnosis of chronic combat PTSD.  

In a July 2003 stressor letter, the veteran described that he 
had been stationed in a camp in Dak To, which was constantly 
mortared and rocketed by the North Vietnamese.  Also, on 
November 15, 1967, the veteran related that his area had 
received a heavy rocket attack and three C-130 cargo planes 
were blown up.  He jumped into a bunker, and then direct hits 
were scored on the ammo dump.  The veteran stated that he had 
been too close to the intense fire of the C-130 planes so he 
moved further away to another bunker running past a gauntlet 
of shrapnel from the planes and mortars.  The veteran further 
stated that his tent had been near the ammo dump that had 
blown up, and he had lost everything.  

Additionally, the veteran provided photos of himself in front 
of a sign that read "Task Force Dakto," as well as of him 
at the Dak To airstrip.  The veteran also sent in a chapter 
from a book about Vietnam, which chronicled a November 15 
attack that destroyed several C-130 planes.  It also 
recounted a direct score on an ammunition dump, and that 
shrapnel from the ammo dump set fire to tents and buildings 
of the adjacent Special Forces camp.  

A July 2003 VA treatment note indicated that the veteran had 
brought the aforementioned photographs and had become tearful 
when viewing them; the assessor summarized the veteran's 
stressor as having been mortared for eight months at a poorly 
defended airstrip in Vietnam until the enemy directly hit the 
ammo dump.  

In a January 2005 VA treatment note, the veteran recalled the 
name of a fellow soldier who had been killed in Vietnam, J. 
B.  Also, the record contains an April 2005 letter from a VA 
physician who had been treating the veteran since 1999.  The 
doctor stated that there was plenty of evidence as well as 
stressors (with specific details in progress notes) that 
merited the veteran's claim.  The letter concluded that the 
veteran's quality of life had been severely damaged by the 
war.  

Given the preceding, and in light Pentecost v. Principi, 16 
Vet. App. 124 (2002), (holding that where a veteran had 
submitted evidence that his unit was subjected to rocket 
attacks, corroboration of every detail of a stressor under 
such circumstances, such as the veteran's personal 
involvement, was not necessary), the RO should send all 
relevant information concerning to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  

Additionally, the veteran has not yet received a tailored 
VCAA letter informing him of any information that is 
necessary to substantiate a claim of service connection for 
PTSD, and the RO has not had the opportunity to consider in 
the first instance the 2005 VA treatment reports and VA 
letter from the veteran's treating physician.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  The RO also should 
send a VCAA letter that notifies the 
veteran of any information and medical or 
lay evidence that is necessary to 
substantiate a claim of service connection 
for PTSD.  

2.  The RO should send all of the 
information provided by the veteran 
concerning his version of non-combat 
stressors, including a mortar attack on 
Dak To in November 1967, to JSRRC for 
possible corroboration.  The RO should 
also supply the name of the veteran's 
comrade (J. B.) who was allegedly killed 
in Vietnam (as identified in a January 
2005 VA treatment note).    

3.  Then, the RO should readjudicate the 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


